
	

115 SRES 199 ATS: Designating June 2017 as “Great Outdoors Month”.
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 199
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Daines (for himself, Mr. Peters, Mr. Gardner, Mrs. Shaheen, Mr. Risch, Mr. Heinrich, and Ms. Hirono) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 2, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating June 2017 as Great Outdoors Month.
	
	
 Whereas hundreds of millions of people in the United States participate in outdoor recreation annually;
 Whereas Congress enacted the Outdoor Recreation Jobs and Economic Impact Act of 2016 (Public Law 114–249; 130 Stat. 999) to assess and analyze the outdoor recreation economy of the United States and the effects attributable to the outdoor recreation economy on the overall economy of the United States;
 Whereas regular outdoor recreation is associated with positive health outcomes and better quality of life;
 Whereas outdoor recreation is part of the national heritage of the United States; and Whereas June 2017 is an appropriate month to designate as Great Outdoors Month to provide an opportunity to celebrate the importance of the great outdoors: Now, therefore, be it
		
	
 That the Senate— (1)designates June 2017 as Great Outdoors Month; and
 (2)encourages all people of the United States to recreate in the great outdoors in June 2017 and year-round.
			
